DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/03/2019 is acknowledged by the Examiner.
Election/Restrictions
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.
Applicant's election with traverse of Invention I in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden since the inventions may be combined and complement each other.  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Regardless, merely stating that the inventions “may complement” each other is admitting that they do not have to. The reasons why these inventions are different and therefore a burden are listed in the restriction mailed on 21 September 2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ullage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tank system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the interstitial space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a dry inert gas" in lines 1-2.  It is unclear if this is still referring to the same inert gas of claim 1.  Claim 12 includes a similar reference to “dry inert gas”.
Claims 2-3, 5-9, and 11-17 are included due to being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is dependent on claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, Claim 20 will be interpreted to be dependent on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-10 are rejected, as far as they are definite, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Markham et al. (US 2017/0030521).
Markham et al. discloses:
1. (Original) A method for removing water and/or water vapor from a tank, said method comprising the steps of: a. supplying an inert gas (nitrogen generation 104) to a location within the tank (to ullage via nozzle 115); b. drawing the inert gas over the ullage of the tank (from 115 to 118; also [0027] describes VCIs mixing with the blanketing gas to evenly coat the tank ullage, which would mean the blanketing gas is dispersed over the ullage of the tank; alternately, nitrogen is released into the fuel via 220, fig. 3, which then goes into the ullage 240 [0034]); c. releasing the inert gas from the tank system (118 is a venting tube [0013]; or venting out vacuum valve 117 [0012]).
2. (Original) The method of claim 1 wherein said step of supplying provides for a continual supply of volume of inert gas over time (continual supply of inert gas, which will inherently have a volume, is provided over time while switch 116 is closed and switch 112 is open, see [0011]-[0012]; also [0035] describes control of nitrogen based on volume).
3. (Original) The method of claim 1 wherein said step of supplying provides for a continual pressure of inert gas supply over time (continual supply of inert gas, which will 
5. (Original) The method of claim 4 wherein said step of supplying provides for releasing inert gas into the ullage of the tank (inert gas is released into the ullage at 115 in fig. 1; alternately, nitrogen is released into the fuel via 220, fig. 3, which then goes into the ullage 240 [0034]).
8. (Original) The method of claim 1 wherein said step of drawing causes the inert gas to pass over at least half the length of the tank ullage (nitrogen would go from 115 to 118 when using 118 to vent; also [0027] describes VCIs mixing with the blanketing gas to evenly coat the tank ullage, which would mean the blanketing gas is dispersed over the ullage of the tank; in an alternative embodiment, nitrogen is released into the fuel via 220, fig. 3, which then goes into the ullage 240 [0034], which means the nitrogen would spread throughout the ullage).
9. (Original) The method of claim 1 wherein said step of supplying provides a continual or intermittent over pressurization of the ullage causing said step of releasing (releasing initiated by 116 opening, see [0012]), said step of releasing comprising opening of a pressure vacuum valve (117) when a set predetermined positive pressure threshold is met [0012].
10. (Original) The method of claim 1 wherein said step of supplying delivers a dry inert gas (nitrogen) through the ullage continuously for a set period of time (continual supply of inert gas is provided over time while switch 116 is closed and switch 112 is open; [0011]-[0012]).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Naulty et al. (US 2889955).
Naulty et al. disclose:
18. (Original) A system (fig. 1) capable of drying the ullage and/or interstitial space in a tank (Note, the limitation “for drying the ullage and/or interstitial space in a tank” is considered intended use of the system and does not give life or meaning to the claim.  The body of the claim sets forth the structurally complete invention.  The preamble merely recites intended use.) comprising: a. an inert gas supply (high pressure inert exhaust gas produced by engine 11; fig.1; col.1 In.50-55); b. tubing (22, 32) in fluid connection with said supply and an outlet (at end of branch tube 32) along an interstitial space (31); c. a further outlet (other outlet of 22 into the top of 25) providing fluid communication between the interstitial space (branch tube 32 leads from tank tube 22 to the space 31, col. 2, ll. 5-7) and a primary tank ullage (31); d. a vent (55, 56, 57) in communication with said ullage and an external atmosphere (55 is a dual pressure release unit, and 56, 57 direct out or external to the tank system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 11 and 13-14 are rejected, as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Markham et al. (US 2017/0030521).
Markham et al. discloses the invention as essentially claimed, including wherein the desired amounts of inert gas volumes can be calculated by the system using known standard formulas [0014].  However, Markham et al. does not explicitly disclose wherein said step of supplying is provided at a set interval during a known interval of quiet time; wherein said set interval is monthly; and wherein said step of supplying provides a continuous flow that is based upon a maximum (low volume) use on a daily basis.
	It would have been obvious to one having ordinary skill in the art to modify the invention of Markham et al. such that the inert gas was supplied during various desired intervals including a known interval of quiet time or monthly, or wherein the supply is provided continuously based on a maximum use on a daily basis, since the Examiner takes Official Notice of facts by asserting that selecting and/or determining servicing schedules of tanks based on usage or non-usage of the system so as to avoid inconvenience and remain financially advantageous is old and well known in the art and of notorious character and serves only to "fill in the gaps" which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection MPEP 2144.03. 


Claims 4, 6, 7, 12, and 15-17 are rejected, as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Markham et al. (US 2017/0030521) in view of Monroe et al. (US 2004/0234338).

Monroe et al. teach a related fuel tank monitoring system wherein the tank comprises an interstitial space, for the purpose of providing a secondary containment space in the event of failure within the primary containment of the tank [0076].  Monroe further teaches wherein gas is forced into the bottom of the interstitial space of the tank, for the purpose of removing leak accumulation and loose material contaminants from the containment space [0089-0090, 0136].  Monroe also teaches forcing gas up through a riser (593) in fluid communication between the interstitial space and the ullage (riser 593 is in fluid communication with 616 through fluid transfer line 534, which exhausts vapor released from 512 back to the submersible turbine pump via 618, [0139]), for the purpose of providing a pressure relief arrangement of pressure in the interstitial space.  Monroe further teaches testing humidity and RH levels of exiting gases from system (via hydrocarbon/liquid sensors 138) and initiating a continuous flow of gas when humidity 
It would have been obvious to one having ordinary skill in the art to modify the invention of Markham et al, such that the tank comprises an interstitial space and wherein said step of supplying provides for inert gas forced into the interstitial space of the tank; wherein said step of supplying provides for forcing inert gas into the bottom of the interstitial space of the tank; wherein said step of supplying provides for forcing inert gas up through a riser in fluid communication as between the interstitial space and the ullage; further comprising the step of monitoring pressure in the system to identify a leak in the a primary or interstice; further comprising the step of testing humidity levels of exiting gases from system; further comprising the step of testing RH levels of exiting gases from system; and further comprising the step of initiating a continuous flow of inert gas when humidity and/or RH is detected in exiting gases, as suggested by Monroe et al., for the purpose of providing a secondary containment space in the event of failure within the primary containment of the tank [0076]; for the purpose of removing leak accumulation and loose material contaminants from the containment space [0089-0090, 0136]; for the purpose of providing a pressure relief arrangement of pressure in the interstitial space; and for the purpose of alerting the system  to drain out the interstitial space.

19.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naulty et al. (US 2889955) in view of Monroe et al. (US 2004/0234338).

Monroe et al. teach a related system for monitoring leakage into an interstitial space (112) of a fuel tank (110), comprising an interstitial riser (in 593 in fig. 8) with an exit (608, figs. 8, 9) at the bottom or along a bent corner of a supply tube within the interstitial space; and a humidity sensor (138, fig. 2; 604, fig. 9) along said vent (vacuum valve138, fig. 2, 598, fig. 9), for the purpose of also evacuating accumulated liquids at the bottom of the interstitial space from leakage [0136].
It would have been obvious to one having ordinary skill in the art to modify the invention of Naulty et al., to further include an interstitial riser with an exit at the bottom or along a bent corner of a supply tube within the interstitial space; and a humidity sensor along said vent, as taught by Monroe et al., for the purpose of also evacuating accumulated liquids at the bottom of the interstitial space from leakage, in addition to evacuation of gas mixtures as provided by Naulty et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070157803, US 20070157803, US 20040046670, US 6843269, US 6634598, US 5904190, US 5836348, US 5816283, US 3830307, and US 3788039 each disclose related fuel tank inerting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753